EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with PHILIP H. SHERIDAN on 8/11/2022.
The application has been amended as follows: 
Replace claim 1 with the following:
Claim 1 (Currently Amended):  A method comprising:
presenting, by at least one processor, a volume rendering of an object having an initial viewing direction at a display system;
presenting, by the at least one processor, a plurality of volume rendering previews of the object at the display system, wherein each of the plurality of volume rendering previews provides a different rotational viewing direction of the object different from the initial viewing direction of the object, and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a different one of a plurality of directional directives of a user input device;
receiving, by the at least one processor, a directional directive from the user input device, wherein the directional directive corresponds with one of the plurality of directional directives, and wherein the directional directive is an instruction to rotate the initial viewing direction of the volume rendering of the object in one of a plurality of rotational directions towards one of the plurality of volume rendering previews to achieve an updated viewing direction of the object rotated in a direction corresponding to the directional directive; and
presenting, by the at least one processor, an updated volume rendering of the object at the display system, the updated volume rendering having the updated viewing direction of the object rotated from the initial viewing direction based on the directional directive from the user input device.
Replace claim 4 with the following:
Claim 4 (Currently Amended):  The method of claim 1, wherein the different rotational viewing direction of the object is provided for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial viewing direction by a pre-defined amount.
Replace claim 9 with the following:
Claim 9 (Currently Amended):  A system comprising:
a user input device configured to provide a directional directive;
at least one processor configured to:
present a volume rendering of an object having an initial viewing direction at a display system;
present a plurality of volume rendering previews of the object at the display system, wherein each of the plurality of volume rendering previews provides a different rotational viewing direction of the object different from the initial viewing direction of the object, and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a different one of a plurality of directional directives of the user input device;
receive the directional directive from the user input device, wherein the directional directive corresponds with one of the plurality of directional directives, and wherein the directional directive is an instruction to rotate the initial viewing direction of the volume rendering of the object in one of a plurality of rotational directions towards one of the plurality of volume rendering previews to achieve an updated viewing direction of the object rotated in a direction corresponding to the directional directive; and
present an updated volume rendering of the object at the display system, the updated volume rendering having the updated viewing direction of the object rotated from the initial viewing direction based on the directional directive from the user input device; and
the display system configured to display the volume rendering, the plurality of volume rendering previews, and the updated volume rendering.
Replace claim 11 with the following:
Claim 11 (Currently Amended):  The system of claim 9, wherein the at least one processor is configured to provide the different rotational viewing direction of the object for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial viewing direction by a pre-defined amount.
Replace claim 16 with the following:
Claim 16 (Currently Amended):  A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps comprising:
presenting a volume rendering of an object having an initial viewing direction at a display system;
presenting a plurality of volume rendering previews of the object at the display system, wherein each of the plurality of volume rendering previews provides a different rotational viewing direction of the object different from the initial viewing direction of the object, and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a different one of a plurality of directional directives of a user input device;
receiving a directional directive from the user input device, wherein the directional directive corresponds with one of the plurality of directional directives, and wherein the directional directive is an instruction to rotate the initial viewing direction of the volume rendering of the object in one of a plurality of rotational directions towards one of the plurality of volume rendering previews to achieve an updated viewing direction of the object rotated in a direction corresponding to the directional directive; and
presenting an updated volume rendering of the object at the display system, the updated volume rendering having the updated viewing direction of the object rotated from the initial viewing direction based on the directional directive from the user input device.
Replace claim 17 with the following:
Claim 17 (Currently Amended):  The non-transitory computer readable medium of claim 16, comprising offsetting a viewing angle from the initial viewing direction by a pre-defined amount to provide the different rotational viewing direction of the object for each of the plurality of volume rendering previews.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner contacted representative on 8/11/2022 to inform that Applicant’s AF claim amendments of 7/11/2022 have been entered and fully considered under AFCP 2.0 Pilot Program and to discuss new found art and proposed claim amendments during the interview (see interview summary attached). Received revised proposed claim amendments from representative after concluding the interview. An updated search of prior art, including all feature limitations of independent claims with proposed claim amendments, did not reveal art that teaches all feature limitations, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2007/0154075 A1, 2012/0123266 A1, 2019/0156526 A1, 2013/0329978 A1, and 2018/0033193 A1, respectively. In particular, independent claims 1 and 16 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… presenting… a volume rendering of an object having an initial viewing direction at a display system;
presenting… a plurality of volume rendering previews of the object at the display system, wherein each of the plurality of volume rendering previews provides a different rotational viewing direction of the object different from the initial viewing direction of the object, and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a different one of a plurality of directional directives of a user input device;
receiving… a directional directive from the user input device, wherein the directional directive corresponds with one of the plurality of directional directives, and wherein the directional directive is an instruction to rotate the initial viewing direction of the volume rendering of the object in one of a plurality of rotational directions towards one of the plurality of volume rendering previews to achieve an updated viewing direction of the object rotated in a direction corresponding to the directional directive; and
presenting… an updated volume rendering of the object at the display system, the updated volume rendering having the updated viewing direction of the object rotated from the initial viewing direction based on the directional directive from the user input device.”
Independent claim 9 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… a user input device configured to provide a directional directive;
at least one processor configured to:
present a volume rendering of an object having an initial viewing direction at a display system;
present a plurality of volume rendering previews of the object at the display system, wherein each of the plurality of volume rendering previews provides a different rotational viewing direction of the object different from the initial viewing direction of the object, and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a different one of a plurality of directional directives of the user input device;
receive the directional directive from the user input device, wherein the directional directive corresponds with one of the plurality of directional directives, and wherein the directional directive is an instruction to rotate the initial viewing direction of the volume rendering of the object in one of a plurality of rotational directions towards one of the plurality of volume rendering previews to achieve an updated viewing direction of the object rotated in a direction corresponding to the directional directive; and
present an updated volume rendering of the object at the display system, the updated volume rendering having the updated viewing direction of the object rotated from the initial viewing direction based on the directional directive from the user input device; and
the display system configured to display the volume rendering, the plurality of volume rendering previews, and the updated volume rendering.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668